SEABURY, J.
The defendant appeals from an order permitting the plaintiff to amend his complaint. The order was based upon an affidavit made by the plaintiff’s attorney, and failed to show that the affiant had any knowledge of the additional facts sought to be incorporated in the complaint by the proposed amendment. The affidavit upon which the motion was made was insufficient as a basis for granting the relief sought. Tompkins v. Continental National Bank. 71 App. Div. 330, 75 N. Y. Supp. 1099; Rhodes v. Lewin, 83 App. Div. 369, 54 N. Y. Supp. 106.
Order reversed, with $10 costs and disbursements. All concur.